Order filed, June 17, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00323-CV
                                 ____________

                   MARIA DEJESUS REYNOSO, Appellant

                                         V.

                              DIBS US INC., Appellee


              On Appeal from the County Civil Court at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1073891


                                      ORDER

      The reporter’s record in this case was due June 07, 2016. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Lisa Moody Fort and Marisol Ramos, the court reporters, to file
the record in this appeal within 30 days of the date of this order.

                                   PER CURIAM